Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report ofAIVTech International Group Co. (the “Company”) on Form 10-Q for the period endedApril 30, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, YiLin Shi, Chief Financial Officer (Principal Financial Officer) of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. AIVTECH INTERNATIONAL GROUP CO. Date:June 14, 2010 By: /s/ YiLin Shi YiLin Shi Principal Financing Accounting and Chief Financial Officer
